—Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered November 8, 1995, convicting defendant, upon his pleas of guilty, of three counts of robbery in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 9 to 18 years, 9 to 18 years, and 6 to 12 years, unanimously affirmed.
Defendant’s contention that his pleas were improper, since the court did not advise him that his plea allocations allegedly raised an affirmative defense and since the court did not make further inquiry, is unpreserved as a matter of law inasmuch as he never moved to withdraw his pleas (People v Toxey, 86 NY2d 725; People v Negron, 222 AD2d 327, lv denied 88 NY2d 882). We decline to review the contention in the interest of justice. Concur—Sullivan, J. P., Rosenberger, Williams and Andrias, JJ.